DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 23 is allowable. The restriction requirement among the species under (i), (ii), (iii) and (iv), as set forth in the Office action mailed on 3/6/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among the species (within elected Group II) is withdrawn.  Claim 27, directed to a non-elected specie (iv-b), is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-22, 30-35, directed to non-elected inventions remain withdrawn from consideration because these claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



The following is an examiner’s statement of reasons for allowance: The amendment to claim 23 requires the manufactured product to be a stable water-in-oil polymeric emulsion thickener, and adds step 5: (S5) after the polymerizing stabilizing the water-in-oil polymeric emulsion by adding a surfactant having a HLB of 10-16.  Matzuaki does teach adding a second surfactant in the range of HLB up to 10 rendering obvious addition of the surfactant of the overlapping HLB 10; however, there is no basis in Matzuaki for addition after the polymerization to stabilize the emulsion.  As Applicant points out, Matzuaki does not teach the emulsion thickener aspect.  Thus, items 1 and 2 of the arguments filed 2/10/2021 are persuasive, in view of the claim amendment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 23, 25-29 are allowable.
This application is in condition for allowance except for the presence of claims 1-22, 30-35 directed to an invention non-elected with traverse in the reply filed on 7/6/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action 
The prosecution of this case is closed except for consideration of the above matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611